226 F.2d 204
107 U.S.P.Q. 78
Harold Ladd PIERCE, Appellant,v.PERLITE AGGREGATES, Inc., a corporation, and Antonio J.Almeida, Appellees.
No. 14232.
United States Court of Appeals Ninth Circuit.
Oct. 3, 1955.Rehearing Denied Nov. 3, 1955.

Jamieson & Gabriel, Los Angeles, Cal., C.J., Goodell, San Francisco, Cal., for appellant.
Burns, Doane, Benedict & Irons, James P. Burns, Washington, D.C., for appellees.
Before DENMAN, Chief Judge, and STEPHENS and ORR, Circuit Judges.
PER CURIAM.


1
This action, No. 14,232, was consolidated on appeal with the case of Pierce v. Muehleisen and Muehleisen Perlite Processing, Inc., No. 14,184, 9 Cir., 226 F.2d 200.  The validity of the same patent, No. 2,501,962, was in issue in both cases and in each held invalid.  What we have said in case No. 14,184 has application to the instant case.  Upon authority of case No. 14,184 the judgment in this case, No. 14,232, is affirmed.


2
Affirmed.